Citation Nr: 1214994	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas.


THE ISSUE

Entitlement to service connection for Waldenstrom's macroglobulinemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO that certified the appeal to the Board is located in Waco, Texas.  

In January 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not have active service in the Republic of Vietnam.  

2.  The Veteran was not exposed to herbicides during active service.  

3.  Waldenstrom's macroglobulinemia did not have onset during active service; did not manifest until decades after separation from active service, and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for Waldenstrom's macroglobulinemia have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307(a)(e); 3.309(a)(e) (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Examples of what meets the threshold include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and the Veteran has submitted private treatment records and medical opinions.  VA afforded the Veteran a medical examination and obtained a probative medical opinion in April 2010 as to whether Waldenstrom's macroglobulinemia was caused by exposure to asbestos during active service.  

That opinion is adequate.  The examiner reviewed the Veteran's claims file and conducted an interview with the Veteran.  She provided a detailed analysis to support her conclusion that Waldenstrom's macroglobulinemia was not related to exposure to asbestos during service.  That analysis is sufficient for the Board to weigh the opinion against other evidence of record.  For these reasons the opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

After that examination, the Veteran contended that his Waldenstrom's macroglobulinemia was due to exposure to herbicides during service.  As explained in the "Service Connection" section of the instant document, the evidence shows that the Veteran is not credible in his reports of exposure to herbicides during service and not credible in his reports of service in or around the Republic of Vietnam and Thailand.  The Veteran has never contended and the record does not demonstrate, that Waldenstrom's macroglobulinemia manifested during service or prior to many years after separation from service.  

The first factor listed above, evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, is therefore not present in this case.  For this reason, VA has no duty to provide another examination or obtain another opinion.  Such examination or opinion could not substantiate his claim because the necessary underlying fact - exposure to an herbicide agent (whether presumed or actual) is not present.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including leukemia, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e).  That list includes all chronic B-cell leukemias.  

Waldenstrom's macroglobulinemia is defined by a medical dictionary as "a plasma cell dycrasia resembling leukemia, with cells of lymphocytic, plasmacytic, or intermediate morphology, that secrete an IgM M component.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1085 (30th. ed. 2003).  The U.S. National Library of Medicine defines Waldenstrom's macroglobulinemia as "a cancer of the B lymphocytes (a type of white blood cell).  It is associated with the overproduction of proteins called IgM antibodies."  National Institute of Health, http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0001614/ (last visited March 30, 2012).  

For the purposes of this analysis only, the Board assumes, but does not decide, that Waldenstrom's macroglobulinemia falls within § 3.309(e) as a chronic B-cell leukemia and falls within § 3.309(a) as a leukemia.  The Board makes this assumption for the purpose of analysis because even if Waldenstrom's macroglobulinemia is a chronic B-cell leukemia, service connection may not be presumed in this case because the disease did not manifest within one year of separation from active service and because the Veteran is not presumed to have been exposed to an herbicide agent during active service, and because the Board finds as fact that he was not exposed to an herbicide agent during active service.  

A June 2009 report signed by "L.B.," M.D. of an oncology treatment group, documents that the Veteran was recently diagnosed with an autoimmune hemolytic anemia, probably secondary to Waldenstrom's macroglobulinemia.  

VA received the Veteran's VA Form 21-526 application for disability compensation for Waldenstrom's macroglobulinemia in July 2009.  He indicated in item 15a that he did not ever serve in Vietnam.  He indicated that his disability began in May 2009.  The RO denied service connection for the claimed disability in the September 2009 rating decision on appeal.  

In his November 2009 notice of disagreement, the Veteran stated as follows:  

My doctor has stated (enclosed) that it is plausible that asbestos exposure played a causative role in the development of my illness.  My exposure to asbestos was not just from construction jobs as a Seabees (sic), I also lived aboard the USS Eureka, IX 221, which was lined with asbestos.  VA has not provided a rationale for denial of benefits other than a lack of connection between asbestos exposure and Waldenstrom's macroglobulinemia.  

In a November 2009 letter, "B.B.," M.D. stated as follows:

As you may know, [the Veteran] has been diagnosed with autoimmune hemolytic anemia.  No exact cause can be determined for this unfortunate turn of events, but it is my understanding that he has a history of exposure to toxic chemicals, including asbestos, while he was in the United States Armed Forces.  It is certainly plausible that asbestos played a causative role in the development of this disorder.  

In April 2010, VA afforded the Veteran a compensation and pension (C&P) examination and obtained a relevant medical opinion.  The examiner indicated that she had reviewed the Veteran's claims file.  She recorded a relevant medical history.  She noted the Veteran's report that he had been exposed to asbestos aboard the U.S.S. Eureka and there is no indication that she did not accept that report.  She noted Dr. B.B.'s November 2009 letter.  She then provided the following medical opinion:

A review of the medical literature was undertaken by this examiner.  This included reviews of the medical complications of asbestos exposure as well as a search for any etiologic link between Waldenstrom's macroglobulinemia and asbestos exposure.  Review of the literature in medical journals did not disclose any studies which have linked an association between asbestos exposure and the development of Waldenstrom's macroglobulinemia or hemolytic anemia.  Therefore, in this examiner's opinion, there is no established link between the Veteran's macroglobulinemia with the secondary hemolytic anemia and asbestos exposure.  It is therefore less likely than not that the macroglobulinemia and secondary anemia are due to asbestos exposure while the Veteran was on active duty in the U.S. Navy.  

This opinion is based on sufficient facts, the examiner appears to have reliably applied reliable medical principles to those facts.  Most importantly, her rationale is adequate and demonstrates that there is simply no basis in accepted medical knowledge for finding that asbestos exposure caused the Veteran's Waldenstrom's macroglobulinemia.  Hence, the Board finds this opinion to be highly probative evidence against the Veteran's claim.  See Nieves-Rodriguez v.Peake, 22 Vet. App. 295, 302-304 (2008).  

Dr. B.B.'s letter, however, is not supported by any rationale and, indeed, is not stated in language upon which a grant of service connection could be based.  Dr. B.B. merely stated that "it is certainly plausible that asbestos played a causative role in the development of this disorder."  Whether or not something is plausible does not rise to at least an "equipoise" evidentiary standard, which is the evidentiary standard for establishing facts in the context of claims for VA disability benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, the opinion is best characterized as speculative in that there is little if any difference between stating that a causative relationship is plausible and stating that that exposure could have caused a disease.  It is well settled that speculative medical opinions cannot establish a nexus for the purposes of granting service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Stegman v. Derwinski, 3 Vet. App. 228 (1992) (explaining that evidence favorable to the veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection); Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  

As to the Veteran's opinion that exposure to asbestos during service caused his disease, he has not demonstrated any expertise in medical matters, and therefore the Board finds his non-expert, or layperson, opinion to not be competent evidence.  The Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to explain its holding.  Id.  In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

It is clear from the VA examination that whether asbestos causes a given disease is the type of question that is the subject of research conducted by medical professionals and is a complex question.  As such, the Veteran's own non-expert opinion regarding a relationship between asbestos exposure and Waldenstrom's macroglobulinemia cannot be considered competent evidence.   

The preponderance of evidence is therefore against a finding that exposure to asbestos during service caused the Veteran's Waldenstrom's macroglobulinemia.  Exposure to asbestos during service is not a basis for establishing a nexus between his Waldenstrom's macroglobulinemia and active service.  

Up to this point, the Board has addressed the asbestos - disease relationship in a manner assuming, without deciding, that he was exposed to asbestos during service.  Hence, even if he was exposed to asbestos during service, such exposure does not satisfy the nexus element.  The Board here makes clear that it does not find that he was exposed to asbestos during service.  As is explained in much greater detail later in this decision, the Veteran has demonstrated a lack of credibility.  His service personnel records document his assignments during service and his service treatment records document some treatment during service.  None of these service records mention the U.S.S. Eureka or show that he ever served aboard or was attached to any ship.  Nor do his service records document that he served in a capacity that would have exposed him to asbestos during service.  Hence, although it is not outcome determinative in this case, the Board does not find that he was exposed to asbestos during active service.  

In May 2010, the RO provided the Veteran with a statement of the case taking into account all evidence and informing him that the medical evidence was unfavorable to his claim of entitlement to service connection based on asbestos exposure.

Later in May 2010, VA received the Veteran's VA Form 9 substantive appeal in which he stated as follows:  

As a SeaBee in the Navy and worked in many construction projects.  One off shore to on shore pipeline installation in and around Thailand and Vietnam.  I was not only exposed to asbestos, but chemicals and herbicides which contributed to my condition of Waldenstrom's Macroglobulinemia.  

On the date of the January 2012 Board hearing, the Veteran submitted a letter dated that same month in which Dr. L.B. stated as follows:  

[The Veteran] has Waldenstrom's macroglobulinemia which is a plasma cell dyscrasia related to multiple myeloma.  I have been seeing him since May 2009.  Waldenstrom's has been increased in frequency in patients with herbicide and pesticide exposure, and it could have been a contributing factor in the development of Waldenstrom's macroglobulinemia.

With that letter, he submitted a written waiver of RO consideration of the evidence in the first instance.  The Board therefore has considered this evidence along with all other evidence of record, in rendering its decision.  See 38 C.F.R. § 20.1304(c) (2011).  

During the January 2012 hearing, the Veteran testified as to his service in the U.S. Navy from June 1962 to April 1964.  He testified that initially he served aboard the U.S.S. Eureka, for four months, then was reassigned to the Seebees, ACB1 (Amphibious Construction Battalion One), with a home base in Ikuta, Japan.  He testified that he was supposed to be in "Cameron Bay" to meet the command and then return to Ikuta, Japan with the unit.  The Board assumes that "Cameron Bay" is a transcription error and what the Veteran was alleging is that he was in Cam Ranh Bay, a location in southern Vietnam.  He testified that when he arrived a Cam Ranh Bay the unit he was supposed to meet was not there.  He testified that he boarded a plane and the plane stopped for fuel on some small island and then he arrived at the Naval Base in San Diego and eventually arrived in Coronado, California.  He also referred to a Marine Corp base "Wynemy."  

The Veteran testified as follows:  

And when I came down with this cancer, Dr [B.B.]  and Dr. [L.B.] - - I didn't even know [L.B.] was a cancer doctor - - I went to the hospital and I took, I think it was five pints of blood and that was the first thing Dr [B.B.] asked me he said, were you ever around Agent Orange or in the military and I said I was in the military, but I don't know anything about Agent Orange because I just didn't.  And then Dr. [L.B.], he treated me the two weeks I was in the hospital and I didn't even know I had cancer until I got ready to get out and then he told me - - set us down and told us what it was.  And, he said, you've got the rest of your life to treat it anyway, that's what he asked me before I ever left the hospital - - he said were you in the military or around Agent Orange and I said I was in the military but I didn't know anything about Agent Orange.

He also testified "[s]ee if I can't knock my memory a little bit and look at some records.  I had letters from my mother postmarked out of Cameron Bay (sic) and around like that, but here (sic) house burnt in that Oklahoma fire that was about five years ago and took out everything."

When asked if he actually made it to Cam Ranh Bay the Veteran testified "Yeah, we landed there and I was there probably 24, 25 hours."  

The Veteran's service personnel records are associated with the claims file.  These records appear complete.  These records do not show that the Veteran ever embarked to Itasuka Japan, ever was transported to meet the Amphibious Construction Battalion One in Japan or at Cam Rahn Bay or near or in the Republic of Vietnam or in or near Thailand.  

These records document that the Veteran's Active Duty Base Date was in June 1962, with a date of June 29, 1962, and the ship or station is listed as the U.S. Navy Recruiting Station, Oklahoma City, Oklahoma.  Administrative remarks show that the Veteran was transferred to active duty status on June 29, 1962.  Recruit training at the Recruit Training Command, U.S. Naval Training Center, San Diego California was completed September 14, 1962.  

On September 14, 1962 he was transferred and on October 2, 1962 he reported to Bremerton Group, Pacific Reserve Fleet, Puget Sound Naval Shipyard, Bremerton, Washington and commenced non-rated temporary tour of shore duty.  The tour was to expire January 31, 1963.  

On February 28, 1963 he was transferred to Amphibious Construction Battalion One.  A section of this Transfers and Receipts form "for use of intermediate reporting stations" is stamped with NAVRECSTA TI SFRAN CALIF.  REPORTED MAR 2 1963 DEPARTED MAR 07, 1963.  

He reported to Amphibious Construction Battalion One on March 7, 1963 at Coronado, San Diego.  On March 13, 1963 he was transferred for temporary assigned duty of three months mess cooking to the CO, NAVPHIBASE, Coronado, San Diego, California.  On June 17, 1963 he reported at Amphibious Construction Battalion One, U.S. Naval Amphibious Base, Coronado, San Diego, Califorinia.  On November 12, 1964 he was transferred to NRSD 8-45 in Oklahoma City, Oklahoma.  

This evidence tends to show that the Veteran was never transferred to any location outside of the continental United States.  This is evidence against a finding that he ever was in or around the Republic of Vietnam or Thailand.  It is therefore evidence against application of 38 C.F.R. § 3.309(e).  

The Veteran has submitted a document entitled NMCB ONE (Naval Mobile Construction Battalion One) Command History downloaded from https://www.seabee.navy.mil/index.cfm/8655 on June 25, 2010.  He has highlighted the following two sentences: "NMCB ONE was the first Atlantic Fleet Battalion to take part in the Vietnam conflict.  From 1966 to 1970, the Battalion made four consecutive deployments to Vietnam."  The only other reference in this document to the 1960s is "NMCB ONE returned to Antartica in 1961, this time to assemble a nuclear power plant and work on 17 projects for which the Battalion received the Navy Unit Commendation."  

First, there is no evidence that the Veteran was ever attached to Naval Mobile Construction Battalion One.  His duty station was Amphibious Construction Batallion One.  Second, even if he was attached to that battalion, the document he submitted does not provide a basis for finding that he was exposed to an herbicide agent or was in the Republic of Vietnam.  The document he submitted is evidence that Naval Mobile Construction Battalion One did not deploy to the Republic of Vietnam until 1966, well after the Veteran separated from active service.  Furthermore, as already stated, the evidence demonstrates that the Veteran never left the United States during his service.  The Naval Mobile Construction Battalion One Command History is not evidence favorable to his claim.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Federal Circuit and the Court of Appeals for Veterans Claims have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  

Here, the Veteran has offered conflicting statements.  In his July 2009 VA Form 21-526 application for VA benefits he specifically indicated that he was not exposed to Agent Orange or other herbicides and that he did not serve in Vietnam.  At that point he was claiming that he was exposed to asbestos during service and that such exposure caused his Waldenstrom's macroglobulinemia.  The letter he submitted from Dr. B.B. in November 2009 did not mention Agent Orange.  During the April 2010 examination he did not mention exposure to Agent Orange or service in the Republic of Vietnam.  

It was not until after that examination and after the May 2010 statement of the case was issued that the Veteran mentioned any service in Vietnam or any exposure to herbicides.  In his May 2010 substantive appeal he stated that he worked on many construction projects in and around Vietnam.  This report is inconsistent with his report in the 21-526 that he did not serve in Vietnam.  It is also inconsistent with his testimony in January 2012.  In that testimony he states that he was in Cam Rahn Bay for 24 to 25 hours and his testimony was such that it is clear that he was not stating that he engaged in any construction projects outside of the U.S.  

Highly probative evidence in this case is the service personnel records which show that the Veteran had no service outside of the United States and was never near Vietnam or Thailand.  

The inconsistency of his statements tends to show that the Veteran is not credible in his reports of serving in or around Vietnam.  The Board thus affords those statements no probative weight.  

His testimony regarding what Drs. B.B. and L.B. told him in the hospital is not credible.  First, he was diagnosed with Waldenstrom's macroglobulinemia prior to when he filed his 21-526.  Hence, if Dr. B.B. or Dr. L.B. had told him what the Veteran alleges they told him while in the hospital, it does not follow that he would have indicated in the Form 21-526 that he was never in Vietnam and never exposed to Agent Orange.  If Dr. B.B. or Dr. L.B. had told him what the Veteran alleges they told him, it is highly likely that exposure to Agent Orange and anytime spent in or around Vietnam would have been the basis for his claim when he filed his Form 21-526, or at least he would not have denied exposure to herbicides and denied service in Vietnam.  Furthermore, if the Veteran was told what he alleges he was told by a Dr. B.B. and Dr. L.B. when first diagnosed with Waldenstrom's macroglobulinemia, it does not follow that he would not have mentioned the conversation or at least have brought up the notion of exposure to Agent Orange during the April 2010 examination or in his notice of disagreement.  

What he did do was allege exposure to asbestos and provide a statement that he obtained from Dr. B.B. to the effect that it was plausible that such exposure to toxic chemicals including asbestos may have contributed to the Waldenstrom's macroglobulinemia.  It simply makes no sense that he would have pursued this line of reasoning and causation if what he alleged during the hearing as to what Drs. B.B. and L.B. told him was true.  

For these reasons the Board finds that the Veteran is not credible as to his testimony regarding presence in Cam Ranh Bay, his report of working on construction projects in and around Vietnam and Thailand, or his testimony during the January 2012 hearing as to what Drs. B.B. and L.B. told him.  

The Veteran also testified that while stationed at Coronado his job included cleaning barrels which sometimes contained "two or three gallons of stuff in it. Sometimes it had 10 or 15 gallon and sometimes it wouldn't have nothing it,  you know."  He testified that the barrels had different color rings on them.  He testified that his representative "got on the internet and looked up what the Navy had used and had supplied or something and he told me that what we were washing out was herbicides or pesticides."  

His testimony is not evidence that he was exposed to substances that may have caused his Waldenstrom's macroglobulinemia.  Given his clearly incredible testimony regarding service in Vietnam and what physicians told him during his hospitalization, this testimony regarding cleaning out barrels is similar in character an no more than a fabrication.  Even if he was exposed to barrels containing residual liquid the Veteran does not know what was in the barrels and the statement of his representative or internet explanations of what was transported in barrels does not establish that herbicides were contained in any barrels that the Veteran may have had contact.  

Even if there existed some evidence that barrels that had once contained Agent Orange were found in a base on the U.S. west coast in 1962 to 1964, given the Veteran's demonstrated lack of credibility, the Board could not find that he handled any such barrels.  Service personnel records do not establish that he was ever assigned to salvage duties or barrel cleaning duties as he has alleged.  The Veteran has provided incredible testimony regarding service aboard a ship, stepping foot in Vietnam, service involving construction projects in and around Vietnam and Thailand, and what physicians informed him during a hospitalization.  This demonstrated lack of credibility renders nonprobative the Veteran's testimony, coming when it did, regarding exposure to contaminated barrels.  

Therefore, the Board finds that the Veteran was never exposed to Agent Orange or any other identified chemical during his active service.  Hence, the facts are such that exposure to chemicals during service cannot form the basis for a grant of service connection for Waldenstrom's macroglobulinemia.  As the Board finds that the Veteran was not exposed to Agent Orange or any other identified herbicide or identified chemical during service, the letter from Dr. L.B. and the Veteran's own opinion as to Agent Orange exposure or other chemical exposure during service are not probative evidence.  

The Veteran was not diagnosed with Waldenstrom's macroglobulinemia until decades after service.  His service treatment records provide no indication that he had the disease or symptoms attributed to the disease during service.  By his own testimony, and as shown by the June 2009 treatment note signed by Dr. L.B., he was first diagnosed with the disease many decades after separation from active service.  Hence his claim cannot be granted based on onset of the disease during service or within an applicable presumptive period following service.  

In summary, the preponderance of evidence of record is against a finding that the Veteran's claimed disability had onset during active service, was caused by in-service exposure to asbestos, an herbicide agent such as Agent Orange, or any other substance.  The preponderance of evidence is also against a presumption of service connection based on when the disease manifested or based on the locations of his active service.  Hence his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Waldenstrom's macroglobulinemia is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


